DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 15 and 27 both recite “wherein the personalization layer comprises a black portion that is integrated into the interior of the carrier element” and “wherein the personalization layer is disposed above the structural elements such that the structural elements are covered by the personalization layer” which is conflicting.   The claim is recited a single feature a “personalization layer” which is present in two different areas.   A “layer” is in a single location, and thus the characterization of a single layer in two separate, spaced apart areas, is indefinite. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-24 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dressel et al. (WO 2014/096167).
In respect to claims 15-17, 23, and 27-31, Dressel et al. disclose a security document 100 comprising: a carrier element 101 having a surface and a personalization region 200 applied to the surface (Fig. 1); the surface of the personalization region configured with a plurality of structure elements forming a raised, at least partially transparent, uniform grid of optical lenses 250 which may be spaced more less than 250 µm between the apexes of the lenses (and the arc-shaped radiuses of the lenses may be less than 125 µm) (Pg. 6, Para 4; Fig. 2A); and a personalization layer 230 disposed above the structural elements (lenses) 250 such that they are covered by the personalization layer 230, the personalization layer may be for “personalizing” (Pg. 5, Para 6; Fig. 2A).
In respect to the amended subject matter, Dressel et al. disclose that the personalization layer can be made via “laser blackouts”, and thus teach providing black regions interior to the carrier layer.  Becker et al. (DE 3,634,865) is incorporated by reference (with English equivalent US 4,765,656, cited) Becker et al. disclose a similar document with a similar structural elements (lenses) 7 for viewing a personalization layer 10a/10b/10c (forming a tilt image, with a first and second image on opposite sides 10a/10c) (Col. 4, 1-4).  The personalization layer is formed via laser which forms blackened regions (black portions) directly in the interior of the core (carrier) element (Col. 9, 25-27; Fig. 2c).  
In respect to claims 18-21, Dressel et al. disclose that the structural elements (lenses) may be spherical (dome-shaped) or semicircular rods (cylindrical) (Pg. 6, Para 4), and form a tilt image (Pg. 11, Para 3).
In respect to claim 22, Dressel et al. disclose the lenses may be spherical, and also have a size of 1-500 µm, and thus may have a height of 10-60 µm (Pg. 6, Para 4).
In respect to claim 24, Dressel et al. disclose that the personalization layer 230 may be formed of only “colorful color particles” (not black), as it may be formed of semi-transparent “glazing” inks (Pg. 9, Para 2).

Response to Arguments

Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive.
The applicant contends that Dressel et al. does not disclose or teaches away from the personalization layer including a black portion integrated into the carrier element, however, Dressel et al. explicitly discloses using “laser blackouts” to form the personalization layer (See Office Action).  Dressel et al. further incorporates by reference Becker et al. which further describes the “laser blackouts”.
	The claims are all newly rejected under 35 USC 112(b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637